Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   February 26, 2021

The Court of Appeals hereby passes the following order:

A21D0207. ROBB BAKER v. THE STATE.

         After a jury trial, Robb Wayne Baker was convicted of battery-family violence
and sentenced to 12 months with 60 days to serve. Several months later, Baker filed
a motion for out-of-time appeal, which the trial court denied. He then filed this timely
application for discretionary appeal. The trial court’s order, however, appears to be
directly appealable.
         The denial of a motion for out-of-time appeal is directly appealable when the
conviction at issue has not been the subject of a direct appeal. See English v. State,
307 Ga. App. 544, 545 n.4 (705 SE2d 667) (2010), overruled in part on other grounds
by Collier v. State, 307 Ga. 363 (834 SE2d 769) (2019); Lunsford v. State, 237 Ga.
App. 696, 696 (515 SE2d 198) (1999). Further, no provision of OCGA § 5-6-35 (a),
the discretionary-appeal statute, appears to apply to this case.
         We will grant a timely filed application for discretionary appeal if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Baker shall have ten days from the date of this
order to file a notice of appeal in the trial court. If he has already filed a timely notice
of appeal in the trial court, he need not file a second notice. The clerk of the trial court
is directed to include a copy of this order in the appeal record transmitted to this
Court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 02/26/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.